
	
		II
		111th CONGRESS
		1st Session
		S. 1386
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Burris introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish
		  the Office of Disability Coordination, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Office of Disability Coordination
			 Act of 2009.
		2.Office of
			 Disability Coordination
			(a)In
			 generalSection 513 of the Homeland Security Act of 2002 (6
			 U.S.C. 321b) is amended—
				(1)in the section
			 heading, by striking Disability Coordinator and inserting
			 Office of Disability
			 Coordination;
				(2)in subsection
			 (a)—
					(A)by striking
			 After consultation with and inserting the following:
						
							(1)EstablishmentThere
				is established in the Agency an Office of Disability Coordination, which shall
				be headed by the Disability Coordinator appointed under paragraph (2).
							(2)Disability
				Coordinator
								(A)In
				generalAfter consultation
				with
								;
					(B)by striking
			 The Disability Coordinator and inserting the following:
						
							(C)ReportingThe
				Disability
				Coordinator
							;
					(C)in paragraph
			 (2)(A), as so designated, by adding at the end the following: The
			 Administrator shall establish the position of Disability Coordinator as a
			 Senior Executive Service position to be filled by a career appointee, as
			 defined under section 3132(a)(4) of title 5, United States Code.;
			 and
					(D)by inserting
			 after paragraph (2)(A), as so designated, the following:
						
							(B)ConsiderationsIn
				appointing the Disability Coordinator, the Administrator shall give special
				consideration to whether the individual to be appointed has emergency
				management experience and an extensive knowledge of issues relating to
				individuals with disabilities.
							;
				and
					(3)by adding at the
			 end the following:
					
						(c)Regional
				Disability CoordinatorsThe Administrator shall appoint a
				Regional Disability Coordinator for each Regional Office and for the Office of
				National Capital Region Coordination established under section 882. The
				Regional Disability Coordinators appointed under this subsection shall report
				to the Disability Coordinator appointed under subsection (a), except as
				otherwise provided by the
				Administrator.
						.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking the
			 item relating to section 513 and inserting the following:
				
					
						Sec. 513. Office of Disability
				Coordination.
					
					.
			(c)Effective date;
			 Applicability
				(1)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
				(2)ApplicabilityThe
			 amendment made by subsection (a)(2)(C) (relating to establishing the position
			 of Disability Coordinator as a Senior Executive Service position) shall apply
			 to any appointment made after the date of enactment of this Act.
				
